Case 1:20-cv-06105-CBA-VMS Document 11 Filed 06/17/21 Page 1 of 2 PagelD #: 40

PAUL BATISTA, P.C.
Attorney-at-Law
26 Broadway - Suite 1900
New York, New York 10004
(631) 377-0111

e-mail: Batista007@aol.com Facsimile: (212) 344-7677

June 17, 2021

VIA ECF

Hon. Vera M. Scanlon

United States Magistrate Judge
225 Cadman Plaza East
Brooklyn, New York 11201

Re: JUS Broadcasting Corporation
v. Harvinder S. Riar, 1:20-cv-06105

CBA) (VMS

Dear Judge Scanlon:

I represent plaintiff JUS Broadcasting Corporation in the above-entitled litigation, which
was filed on December 16, 2020 against a single defendant, Harvinder S. Riar.

I write in response to the minute entries filed by Your Honor on June 16, 2021.

Summary

At the outset, I express my sincere apologies to the Court and Hector Roman, the attorney
who appeared for Mr. Riar, for my completely inadvertent and unintentional failure to place the
telephone call yesterday for a conference in this matter. Before I explain the circumstances, I
emphasize that I have practiced in this Court since 1975 and have never failed to participate in a
conference in any matter, and I am very chagrined with this development.

Explanation

First, my oversight stemmed from a rare act of mis-calendaring on my part. That mis-
calendaring arose in an unusual context. The first telephone conference in this matter took place
on March 31, 2021. Two days before that conference, I filed on March 29, 2021 a “Notice of
Suggestion of Death on the Record under Fed. R. Civ. P. 25” of Mr. Riar, who had died on or
about March 26, 2021 (see Dkt. Entry No. 10).

During the very brief conference on March 31, Your Honor was aware of Mr. Riar’s death,
which Mr. Roman confirmed.

Your Honor during that conference ordered the stay of the action and set a telephone
conference for June 16, 2021. It was at that point that I made a clerical mistake of miscalendaring
Case 1:20-cv-06105-CBA-VMS Document 11 Filed 06/17/21 Page 2 of 2 PagelD #: 41

Hon. Vera M. Scanlon
June 17,2021
Page 2

the June 16 conference. I am a solo practitioner and generally maintain two types of calendars.
One is a handwritten calendar in which I note by date and time conferences, trials and other
significant dates in my cases; the other is a computerized calendar which, as is the case with my
handwritten calendar, I alone maintain.

I now see that in the handwritten calendar I immediately on March 31 identified June 17 at
11 A.M. as the date for the status conference. That was an entirely unintentional mistake. I review
my office calendar on a regular basis, and I had fully intended to participate in the conference
today, June 17.

Second, and while I am reluctant in any situation to mention personal issues, my wife and
I live in Greenwich, Connecticut, and are both in our early seventies. We have several health issues
and when we woke yesterday morning we believed it was important that we pay attention to a
health issue that had arisen early in the morning. Since I mistakenly believed the conference was
scheduled for June 17, I simply believed that since I had no specific scheduled commitment for
yesterday morning I could attend to the health concerns.

Finally, although the point is not directly relevant to the issues raised by the minute entries
dated July 16, 2021, this action is, because of the unexpected death of Mr. Riar, no longer
practicable. Although plaintiff JUS Broadcasting Corporation sued Mr. Riar, a former executive,
because of plaintiff's grave concerns that Mr. Riar’s conduct in violating various employment
agreements after he was terminated by plaintiff had caused substantial damage to plaintiff and
would continue to do so, Mr. Riar’s death made it impracticable to pursue the claims delineated in
the complaint.

In light of these facts, plaintiff's management had, as I indicated on March 31, concluded
that it would be unwise from a business standpoint to continue the litigation against the estate of
Mr. Riar, who had not filed any counterclaims against plaintiff in the Answer (see Dkt. No. 9)
served approximately ten days before Mr. Riar’s death.

At this stage, my proposal is that the parties consent by so-ordered stipulation to the
dismissal of the action under Rule 41.

PB/wlg

 

cc: All Counsel of Record
